Citation Nr: 0411141	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
knee.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a heart disorder to 
include breathing problems.

5.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2003, the veteran was afforded a travel Board hearing.  
At the hearing, the veteran withdrew his appeal of entitlement to 
service connection for high cholesterol.  The veteran also 
requested that his claim of service connection for a heart 
disorder and for breathing problems be combined into one issue.  
Finally, the veteran waived consideration by the RO of new 
evidence submitted as to the issues being decided on appeal.  The 
transcript is of record.





FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on 
the veteran's claims of service connection have been obtained by 
the RO, and the RO has notified him of the type of evidence needed 
to substantiate his claims.

2.  There is no probative medical evidence of a left knee disorder 
to include arthritis in service or within one year after the 
veteran's separation from service, or probative evidence of a 
nexus between the veteran's current left knee disorder and his 
period of active duty service.

3.  There is no probative medical evidence of arthritis of the 
hands in service or within one year after the veteran's separation 
from service, or probative evidence of a nexus between the 
veteran's current hand disorders and his period of active duty 
service.

4.  There is no probative evidence to corroborate any of the 
veteran's claimed in-service stressors.

5.  There is no probative medical evidence of a nexus between the 
veteran's currently diagnosed PTSD and any corroborated stressors 
in service.  

6.  There is no probative medical evidence of a heart disorder to 
include breathing problems in service or within one year after the 
veteran's separation from service, or probative evidence of a 
nexus between the veteran's heart disorder to include breathing 
problems and his period of active duty service.

7.  There is no probative medical evidence of hypertension in 
service or within one year after the veteran's separation from 
service, or probative evidence of a nexus between the veteran's 
hypertension and his period of active duty service.





CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated, and may not be presumed to have been incurred in or 
aggravated, during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  The veteran's arthritis of the hands was not incurred in or 
aggravated, and may not be presumed to have been incurred in or 
aggravated, during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

3.  PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

4.  The veteran's heart disorder to include breathing problems was 
not incurred in or aggravated, and may not be presumed to have 
been incurred in or aggravated, during active duty service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

5.  The veteran's hypertension was not incurred in or aggravated, 
and may not be presumed to have been incurred in or aggravated, 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran or appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied these 
duties to the veteran in a VCAA letter issued in May 2001.  The 
letter predated the August 2002 initial denial of benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, on 
file are the veteran's service medical records, private medical 
records, and treatment records from the VA Medical Center (VAMC) 
in Columbia, South Carolina.  

In this case, the Board finds that it is not necessary to obtain a 
VA medical opinion or examination as to the veteran's claims of 
service connection.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide probative evidence of the incurrence of 
a left knee disorder, arthritis of the hands, PTSD, a heart 
disorder, or hypertension in service.  Under these circumstances, 
any opinion on whether a disability is linked to service would 
obviously be speculative.  As set out in more detail below, the 
record fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claims of 
service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
issues on appeal.  




I.  Factual Background

Arthritis of the Left Knee

In April 2001, the veteran filed a claim of service connection for 
arthritis of the knees.

Service medical records are negative for any injuries or disorders 
of the knee during active service.  An examination performed for 
separation purposes in February 1969 noted that the veteran's 
knees were normal.

Private treatment records dated in March 2001 noted that the 
veteran's knee symptomatology indicated degenerative or reactive 
arthritis.  VA treatment records dated in April 2003 noted 
complaints of bilateral knee pain.  In June 2003, the veteran, 
again, complained of bilateral knee pain, contending that he could 
not get out of a chair without pushing on the arm rests.

The veteran contended during the October 2003 Board hearing that 
he injured his knee during service when he fell in a hole.  He did 
not consult treatment.

Arthritis of the Hands

In April 2001, the veteran filed a claim of service connection for 
arthritis of the hands.

Service medical records are negative for any hand injuries or 
disorders during active service.  The veteran's separation 
examination is negative for any disorders of the hands.

In October 2000, the veteran consulted a private family medical 
practice complaining of pain and discomfort in his left hand.  The 
veteran's left hand was swollen over the dorsal aspect, primarily 
over the tendons of his mid-fingers.  Ten days later the veteran 
complained of continued swelling in his hand.  He indicated that 
he performed quite a bit of lifting and pulling at work.  Slight 
puffiness and tenderness over the dorsum of the left hand 
diffusely was observed.  A few weeks later, the veteran, again, 
presented with a swollen left hand.  He admitted to driving a 
forklift, and twisting his hands and wrists constantly.  In 
December 2000, the veteran treated again for his left hand and 
indicated that his right hand was swollen.  On January 11 and 26, 
2001, the veteran complained of continued hand pain.  At the 
January 26 appointment, the veteran stated that he had no history 
of an injury to the hand.  Synovitis of the left wrist and right 
fourth finger was diagnosed.

VA treatment records dated in April 2003 noted the veteran's 
complaints of wrist pain.

PTSD

A review of the record shows that in June 2001, the RO received 
the veteran's claim of service connection for PTSD.

The veteran claims service connection for PTSD which he asserts 
occurred due to military service.  

The veteran's DD Form 214 shows that he had approximately eleven 
months and fifteen days of foreign and/or sea service.  He served 
in the 10th Transportation Battalion (10th Trans Bn) as an 
armorer.  He was awarded the National Defense Service Medal, the 
Vietnamese Service Medal, and the Vietnamese Campaign Medal.

The veteran's service medical records are negative for complaints 
regarding his mental health.

In May 2001, the veteran consulted the Counseling Consortium for 
PTSD.  He reported disturbing dreams, memories, thoughts, and 
images of Vietnam combat events, as if the events were occurring 
again.  He reported feeling upset when reminded of stressful 
military experiences.  He avoided activities, situations and 
people who reminded him of his stressful experiences, although he 
had trouble remembering important parts of his stressful military 
experiences.  He reported feeling distant and "cutoff" from 
others, and unable to have loving feelings for those close to him.  
The examiner diagnosed PTSD due to the veteran's reports of 
nightmares, flashbacks, intrusive thoughts and memories of Vietnam 
combat events.  The examiner noted diagnostic factors such as 
anxiety reactions, avoidance of stressful situations, isolation 
and alienation from others, significant memory loss, and loss of 
interest in activities and events that he once found pleasurable.

The veteran completed a PTSD Questionnaire which he submitted in 
August 2001.  He described his first stressful event as occurring 
in May 1968 when he was called to disarm a round of artillery from 
a machine gun.  He claimed stress due to being young and having 
lives depending on him.  The second event occurred in July 1968 
outside Cam Ranh Bay, when a soldier was stabbed in the chest by a 
Viet Cong and was running around "howling" and bleeding.  The 
third event described occurred in December 1968 when an F-16 
crashed in the bay near where his unit was staying.  The noise 
scared his unit.  In 1968 and 1969, the veteran claimed to be 
assigned as a point man to travel across the bay to make sure his 
unit was not being attacked by Viet Cong.

In January 2002, the veteran consulted with the same examiner at 
the Counseling Consortium for PTSD.  He reported not liking to be 
around other people and feeling bad about some of the things he 
did while serving in Vietnam.  If pushed too far, he became 
agitated and upset when reminded of events in Vietnam.  He 
reported problems sleeping.  He also indicated that he was unable 
to maintain employment.

In October 2002, the Department of the Army, Center for Unit 
Records Research provided extracts from Operational Reports-
Lessons Learned (OR-LLs) submitted by the 10th Trans Bn, the 
higher headquarters of the 123rd Transportation Company (123rd 
Trans Co), the 870th Trans Co and the 116th Trans Co for the 
periods February 1968 through April 1969.  The OR-LLs provided 
that the 123rd Trans Co's mission included providing guards for 
barges and ammunition ships at anchor, all piers and for all 
sensitive cargo and operating terminal transfer yards.  The main 
base camp location was Cam Ranh Bay.  The 870th Trans Co's mission 
included discharging and outloading vessels carrying aircraft, 
reefer vessels, ammunition and general cargo.  In December 1968, 
the 870th Trans Co assumed the 123rd Trans Co's port and beach 
security mission.  In March 1969, Cam Ranh Bay Army Installation 
sustained an enemy rocket attack.  Daily Staff Journals submitted 
by the 10th Trans Bn were provided for May 1968, July 1968 and 
December 1968.  None of the incidents described by the veteran 
were referenced or verified.

In November 2002, the veteran submitted another statement 
regarding PTSD stressors.  He restated the events described in the 
August 2001 stressor statement.

At the travel Board hearing in October 2003, the veteran reported 
that his duties in service included maintaining the armor room and 
weapons, plus transporting weapons across Cam Rahn Bay.  He 
described an attack in January or February 1968 in which his unit 
came under attack with small arm fire and rockets.  He was placed 
on guard duty of the depot and perimeter during the attack.  The 
veteran also testified regarding the incidents described in the 
previously submitted PTSD stressor statements.

Heart disorder with breathing problems 

Service medical records are negative for complaints or treatment 
of a heart disorder or breathing problems.  

Private medical treatment records from the Greenville Hospital 
System dated in July 1993 reflect the veteran's complaints of 
chest pain.  The examiner opined that the veteran's episode of 
chest pain had clinical features very strongly suggestive of 
angina.  The treatment records contain another diagnosis of 
atherosclerotic coronary artery disease with significant disease.  
Treatment records from Upstate Cardiology, P.A. and Greenville 
Hospital System dated in September 1997 also document complaints 
of chest pain.  

VA treatment records dated in June 2003 from the VAMC in Columbia 
reflect a medical history of coronary artery disease, "small" post 
myocardial infarction in 1993.

At the Board hearing held in October 2003, the veteran testified 
that there was a small area in the back of his heart that required 
open heart surgery; however, at that time he was only treating 
with medication.  The veteran stated that upon performing 
strenuous work, forced breathing resulted.  The veteran contended 
that his heart disorder with breathing problems was due to his 
PTSD.

Hypertension

The veteran's February 1969 separation examination reflects a 
systolic pressure of 130 and diastolic pressure of 80.  The 
service medical records contain no diagnosis of hypertension.

Private treatment records from Greenville Hospital System dated in 
July 1993 reflect a systolic pressure reading of 149 and a 
diastolic pressure reading of 77.  Treatment records dated in 
September 1997 reflect systolic pressure of 110 and diastolic 
pressure of 80.

VAMC treatment records from Columbia dated in June 2003 reflect a 
history of hypertension.

At the October 2003 Board hearing, the veteran testified that his 
hypertension was due to his PTSD, and a diagnosis of hypertension 
was rendered in the 1980s.


II.  Laws and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  In addition, service 
connection may be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).

Where a veteran served 90 days or more during a period of war and 
arthritis, myocarditis, cardiovascular-renal disease, or 
hypertension are manifested to a compensable degree within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  
Every reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

In addition to the criteria set forth above, service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).

If, however, it is determined that the veteran did not engage in 
combat, credible supporting evidence from an independent source 
showing that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen, 10 Vet. App. at 138; 
Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 
290 (1994).  Under such circumstances, the veteran's lay testimony 
regarding the stressor would thus be insufficient, standing alone, 
to establish service connection.  See Moreau, 9 Vet. App. at 395; 
Doran, 6 Vet. App. at 290.  Furthermore, an opinion by a mental 
health professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a stressor.  
Cohen, 10 Vet. App. at 128; Moreau, 9 Vet. App. at 395-396.  A 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.  Analysis

Arthritis of the Left Knee

The medical records submitted support the veteran's contention 
that he has degenerative or reactive arthritis of the left knee 
which was diagnosed in March 2001.  There is no evidence, however, 
that his left knee disorder is due to his active service or any 
incident therein.

In addition, although arthritis is among the chronic diseases 
subject to presumptive service connection under the provisions of 
§ 3.307(a), there is no medical evidence of record to show that 
the veteran's arthritis of the knee was manifested to a 
compensable degree within the one-year presumptive post-service 
period.

The veteran contends that he incurred a left knee injury in 
service, however, the service medical records are negative for any 
injuries or complaints.  Additionally, the veteran has not 
submitted evidence to demonstrate a continuity of symptomatology.  
The medical evidence submitted does not diagnose the veteran as 
having arthritis of the knee until March 2001, approximately 32 
years after separation from service.  

The Board has considered the veteran's own lay statements to the 
effect that his left knee disorder is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran has 
not been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative clinical and documentary evidence post-service for 
approximately 32 years is more probative than the remote 
assertions of the veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this case.  
To request a medical opinion on the contended causal relationship 
at this late date would require a clinician to review the same 
record as summarized above:  service medical records that are 
negative for an injury to the knee, a private clinical record 
prepared in March 2001 which provides a diagnosis of arthritis of 
the knee, additional medical evidence that references complaints 
of knee pain subsequent to March 2001, and the absence of medical 
findings of a left knee disorder until over 32 years after 
separation from service.  Under these circumstances, any opinion 
on whether a disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).

In summary, there is no probative evidence of a left knee disorder 
disability in service.  Moreover, there is no evidence of a nexus 
between the veteran's current left knee disorder and his period of 
active duty service.  Thus, service connection for a left knee 
disorder is not warranted.  This is a case where the preponderance 
of the evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the Hands

The veteran initially consulted for treatment at a private 
facility in October 2000 complaining of pain and discomfort in his 
left hand.  In December 2000, the veteran complained that his 
right hand was swollen.  The veteran's service medical records are 
negative for an injury to the hands or complaints of any pain or 
discomfort during service.  Moreover, upon consultation in October 
2000, the veteran stated that he was employed as a forklift driver 
and performed lifting and pulling at work.  He admitted to 
twisting his hands and wrists on a regular basis.  

The veteran has not submitted evidence to demonstrate a continuity 
of symptomatology.  The veteran does not complain of pain in his 
left hand until October 2000 and does not complain of pain in his 
right hand until December 2000, approximately 31 years after 
separation from service.  Consequently, service connection on a 
presumptive basis would not be warranted due to negative evidence 
for 31 years.

As with the knee, the Board has considered the veteran's own lay 
statements to the effect that his arthritis of the hands is 
causally related to his active service; however, it is noted that 
there is no medical evidence of record to support such a theory 
and the veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The negative clinical and documentary 
evidence post-service for approximately 31 years is more probative 
than the remote assertions of the veteran.  Moreover, the veteran 
denied a prior injury, and alluded to pain related to his 
employment as a forklift driver.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this case.  
To request a medical opinion on the contended causal relationship 
at this late date would require a clinician to review the same 
record as summarized above:  service medical records that are 
negative for any disorders of the hands, private clinical records 
dated October 2000 through January 2001, and the absence of 
medical findings of hand disorders until approximately 31 years 
after separation from service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Therefore, the Board finds that no 
further development is warranted, to include obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002).

In summary, there is no probative evidence of a disorder of the 
hands in service.  Moreover, there is no evidence of a nexus 
between the veteran's current hand disorders and his period of 
active duty service.  Thus, service connection for arthritis of 
the hands is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the benefit 
of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran claims service connection for PTSD which he asserts 
was incurred due to military service.  Applying the facts in this 
case to the criteria set forth above, the Board finds that the 
weight of the probative evidence of record is against a finding 
that the veteran's diagnosed PTSD is etiologically related to 
active service.  As a result, service connection for this 
disability must be denied.

The Board has carefully reviewed all of the evidence to include 
the service medical records, personnel records, the information 
supplied by the Center for Unit Records Research, and treatment 
records from the Counseling Consortium for PTSD and the VAMC in 
Columbia.  Medical evidence dated in May 2001 indicates an initial 
diagnosis of PTSD based on the veteran's purported in-service 
experiences and post-service symptomatology.

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  The 
veteran's military personnel records do not indicate that he 
participated in combat, and he is not in receipt of decorations or 
awards suggestive of combat status.  

Accordingly, the primary question which must be resolved in this 
decision is whether the veteran sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f), as discussed 
above.  While acknowledging a diagnosis of PTSD, critical elements 
of this diagnosis, most fundamentally those concerning the 
existence of stressors, appear to be based wholly upon statements 
of history provided by the veteran.  Whether the veteran was 
actually exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such statements 
simply because treating medical providers may have done so.  As 
noted, the Board obtained OR-LLs and diary entries from the 10th 
Trans Bn and related companies.  The reports are devoid of the 
incidents and/or purported stressors described by the veteran.  
The Board in no way intends to impugn the sincerity of the 
statements made by the veteran; however, his statements that these 
events occurred are insufficient, by themselves, to establish 
entitlement to service connection.  The Board must, therefore, 
conclude that there is no evidence to substantiate that the 
veteran's claimed in-service stressors occurred.

In conclusion, there is no evidence that the veteran engaged in 
combat and the only evidence of in-service stressors are contained 
in the veteran's uncorroborated statements.  Thus, there is no 
probative evidence that the claimed in-service stressors actually 
occurred.  Consequently, absent probative supporting evidence, an 
essential element for a grant of service connection for PTSD is 
not established.  Furthermore, the Board notes that the veteran's 
post-service medical examiner appears to have rendered a diagnosis 
of PTSD based upon the veteran's uncorroborated accounts as to his 
in-service experience.  Accordingly, the Board finds that such a 
diagnosis is not probative.  See Swann, 5 Vet. App. at 233.

In view of the foregoing, because there is no credible supporting 
evidence of an in-service stressor, and because the diagnosis of 
PTSD in the record lacks probative value, the Board concludes that 
the preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit sought 
on appeal must, accordingly, be denied.

Heart disorder with breathing problems

As set forth above, the veteran seeks service connection for a 
heart disorder to include breathing problems.  Although private 
medical records reflect a heart disorder, there is no medical 
evidence to support that the disability is due to his active 
service or any incident therein.  

In addition, although myocarditis or cardiovascular-renal disease 
are among the chronic diseases subject to presumptive service 
connection under the provisions of § 3.307(a), there is no medical 
evidence of record to show that the veteran's heart disorder was 
manifested to a compensable degree within the one-year presumptive 
post-service period.

The veteran's service medical records are negative for complaints 
of a heart disorder or breathing problems during service.  The 
veteran initially complained of chest pain in July 1993.  Coronary 
artery disease was diagnosed.  

The veteran has not submitted evidence to demonstrate a continuity 
of symptomatology.  The veteran does not complain of chest pain 
until July 1993, approximately 24 years after separation from 
service.  At the October 2003 hearing, the veteran contended that 
his heart and breathing problems were as a result of his PTSD.  
Service connection on a secondary basis is not warranted, however, 
because service connection for PTSD was denied.  The Board has 
considered the veteran's own lay statements to the effect that his 
heart disorder to include breathing problems is causally related 
to his active service or his PTSD; however, it is noted that there 
is no medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise necessary 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative clinical and documentary evidence post-
service for approximately 24 years is more probative than the 
remote assertions of the veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this case.  
To request a medical opinion on the contended causal relationship 
at this late date would require a clinician to review the same 
record as summarized above:  service medical records that are 
negative for any heart disorder or breathing problems, private 
clinical records dated July 1993 through September 1997, VA 
treatment records dated in June 2003, and the absence of medical 
findings of a heart disorder until approximately 24 years after 
separation from service.  Under these circumstances, any opinion 
on whether a disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).

In summary, there is no probative evidence of a heart disorder or 
breathing problems in service.  Moreover, there is no probative 
evidence of a nexus between the veteran's current heart disorder 
and his period of active duty service.  Thus, service connection 
for a heart disorder to include breathing problems is not 
warranted.  This is a case where the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

As set forth above, the veteran seeks service connection for 
hypertension.  Although VA treatment records note a history of 
hypertension, there is no medical evidence to support that the 
disability is due to his active service or any incident therein.  

In addition, although hypertension is among the chronic diseases 
subject to presumptive service connection under the provisions of 
§ 3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable degree 
within the one-year presumptive post-service period.

The veteran's service medical records are negative for a diagnosis 
of hypertension.  On separation from service, the veteran's blood 
pressure readings do not evidence hypertension.  The veteran 
testified that he was diagnosed with hypertension in the 1980s.  
Although, there are no medical records to support this contention, 
giving the veteran the benefits of the doubt, there is no 
indication that any such diagnosis is related to service.  Private 
treatment records in July 1993 and September 1997 note blood 
pressure readings, however, there is no diagnosis of hypertension.  
On physical examination in July 1993, the veteran denied 
hypertension.  VA treatment records dated in June 2003 noted a 
medical history of hypertension.

The veteran testified at the October 2003 hearing that his 
hypertension was due to his PTSD.  Again, service connection on a 
secondary basis is not warranted, because service connection for 
PTSD was denied.  The Board has considered the veteran's own lay 
statements to the effect that his hypertension is causally related 
to his active service or his PTSD; however, it is noted that there 
is no medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise necessary 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this case.  
To request a medical opinion on the contended causal relationship 
at this late date would require a clinician to review the same 
record as summarized above:  service medical records that are 
negative for hypertension, private treatment records dated in July 
1993 through September 1997, VA treatment records dated in June 
2003 noting a history of hypertension, and the absence of medical 
records providing a nexus between the disorder and service.  Under 
these circumstances, any opinion on whether a disability is linked 
to service would obviously be speculative.  Therefore, the Board 
finds that no further development is warranted, to include 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active duty 
service.  Thus, service connection for hypertension is not 
warranted.  This is a case where the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the left knee 
is denied.

Entitlement to service connection for arthritis of the hands is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart disorder to include 
breathing problems is denied.

Entitlement to service connection for hypertension is denied.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



